DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
 
Response to Amendment
2.	This office action is in response to applicant’s communication filed on 03/05/2021 in response to PTO Office Action mailed on 09/21/2020.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
3.	In response to the last Office Action, claims 1, 4, 11, 14 and 21 are amended. As a result, claims 1, 2, 4-8, 10-12, 14-18, 20 and 21 are pending in this office action.
Response to Arguments
4.	 Applicant's arguments with respect to claims 1, 2, 4-8, 10-12, 14-18, 20 and 21 have been fully considered but are not persuasive and details are as follow:
	Applicant’s argument with respect to claims 1, 11 and 21 states “Choobdar does not determine a number of occurrences of each of the possible directed subgraphs is the generated ego network…”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In view of Applicant’s specification (PGPUB, para. [0061]), an “ego network” is gathered over a window of time (e.g., receiving social media data cornering a plurality of human users, each of the human users is associated with an online social network (See Boshmaf, para. [0012] and para. [0055], each of the user accounts is associated with an online social network).   The Boshmaf reference discloses generates a social graph of a human user’s social network; and it is clear that the size of the social graph has N number of nodes [e.g. users] and M number of edges (See Boshmaf, para. [0093]-[0096] and Figure 1, the social network OSN includes a plurality of sub-graphs). Thus, the Boshmaf reference may teach the generated social graph of the human user’s social network has a known number of possible of directed subgraphs.   However, the Examiner has incorporated the Choodbar reference to further teach the social graph or the graph of the Boshmaf reference. The Choodbar reference is incorporated to teach generating a graph which has a known number of possible directed subgraphs and determining a number of occurrences of each of the possible directed subgraphs. The Choobdar reference discloses generating a graph of an ego network, the generated graph has a known number of possible directed subgraphs (See Choobdar, page 211, Section 1, left column, 3rd paragraph and page  212, section III, right column, 2nd paragraph, generating a graph of ego network(s) using network-centric approach which has a K-sized subgraphs, the number K has to be known before determining a number occurrences of each possible subgraphs ); determining a number of occurrences of each of the possible directed subgraphs (See page 212, section 3, right column,  determining probability  of occurrence of subgraph Gkh with weight set {W1, W2, WK}, the occurrence number is a multivariate function whole dimension increase as the number of edges in the subgraph increases ); and generating a vector of the occurrence values of each possible subgraph (See page 212, section 3,  generating a probability of occurrence of weight set W in the subgraph Gkh , the subgraph with Gkh with K size and H edges in the ego network, the edge has weight set  W= {wi….wh}, W is a vector).  Therefore, it is the combination of the cited references Choobdar and Boshmaf read on the amended feature.
Applicant’s argument with respect to claim 4 states “The user metadata has nothing to do with the structure of network, this metadata may include, but is not limited to, the percent of mentions of a user by their direct connections, the percent of re-tweets by all users in the subgrpahs, the percent of tweets with mentions from other users in the network and statistics on how the user posts items”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the definition of the user metadata) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
	               		Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

5.	Claims 1, 2, 4-7, 10-12, 14-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boshmaf (US 2015/0188941 A1) and in view of Choobdar et al. (“Motif Mining in Weighted Networks, 2012 IEEE 12th International Conference on Data Mining Workshops”, pages 210- 217), hereinafter Choobdar and further in view of Lento et al. (US 2011/0246574 A1), hereinafter Lento.
Referring to claims 1 and 11, Boshmaf discloses a method for classifying a social media human user (See para. [0040], para. [0042] and para. [0044], classifying a potential victim or a fake human user), the method comprising:
 receiving social media data concerning a plurality of human users (See para. [0056] and para. [0098], receiving an online social network for a plurality of human users with human user accounts [ e.g. system social graph in the first stage ] and obtaining training data using human user activity logs), wherein each of the human users is associated with an [online social network] (See para. [0012] and para. [0055], each of the user accounts is associated with an online social network);
 generating a social graph of a human user’s social network (See para. [0012], para. [0055], para, [0056] and para. [0098] , generating a social graph by a set of nodes which represent user accounts and a set of weighted edges which represent social relationships between users for a given online social network), wherein the generated […]social graph has a number of possible directed subgraphs (See para. [0093]-[0095] and Figure 1, the social network OSN includes a plurality of sub-graphs);
 generating a vector […] of the generated social graph (See para.  [0040], para. [0051], para. [0055]. Para. [0118], for each human user, a k-dime national feature vector is defined in additional to a human user class or target variable, each feature describes a particular account information human user activity at a given point in time);
 providing the generated vector to a trained classifier (See para. [0055], para. [0057], para. [0098] and para. [0125] extract features from human users’ account information, e.g. Facebook profile to calibrate a feature based classifier); and 
receiving as an output from the trained classifier a classification of the human user; and assigning the human user to a […] class in accordance with the received classification (See para. [0065] and para. [0066] and para. [0098], classifying the social human user is a fake or a real human user in response to the feature-based classifier which is trained with the human user input and logs from human user account). 
Boshmaf does not explicitly disclose generating a graph of an ego network, the generated graph has a known number of possible directed subgraphs; determining a number of occurrences of each of the possible directed subgraphs; providing the occurrence values of each possible unique subgraph as input to a trained classifier and updating the trained classifier based on user feedback regarding accuracy of the assignment of the human user of the human sub-class.
Choobdar discloses generating a graph of an ego network, the generated graph has a known number of possible directed subgraphs (See page 211, Section 1, left column, 3rd paragraph and page  212, section III, right column, 2nd paragraph, generating a graph of ego network(s) using network-centric approach which has a K-sized subgraphs, the number K has to be known before determining a number occurrences of each possible subgraphs ); determining a number of occurrences of each of the possible directed subgraphs (See page 212, section 3, right column,  determining probability  of occurrence of subgraph Gkh with weight set {W1, W2, WK}, the occurrence number is a multivariate function whole dimension increase as the number of edges in the subgraph increases ); See page 212, section 3,  generating a probability of occurrence of weight set W in the subgraph Gkh , the subgraph with Gkh with K size and H edges in the ego network, the edge has weight set  W= {wi….wh}, W is a vector) and providing the generated vector input to a trained classifier (See page, 213, Section IV, and page 214, Section V ; incorporating the weight information [e.g. weight entropy] of the subgraph in motif mining algorithm to build motif profiles that can be used as fingerprints for network classification in ego network(s), the motif profiles are used as a feature vector for a standard classifier).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Choobdar teachings in the Boshmaf system. Skilled artisan would have been motivated to incorporate generating a graph of an ego network which has a known number of possible directed subgraphs, taught by Choobdar in the Boshmaf system in order to determine important sub-graphs with better accuracy (See Choobdar page 210, abstract). In addition, both of the references (Choodbar and Boshmaf) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as classification model in social networks. This close relation between both of the references highly suggests an expectation of success.
Boshmaf in view of Choobdar does not explicitly disclose assigning the human user to a human sub-class in accordance with the received classification updating the trained classifier based on user feedback regarding accuracy of the assignment of the human user to the human-sub-class.
However, Lento discloses assigning the human user to a human sub-class in accordance with the received classification (See para. [0015] and para. [0025], a social network assigns a human user to different groups such as age, geographical locations, etc.); and updating the trained classifier based on at least one of the classification of the human user and user feedback regarding accuracy of the assignment of the human user to the human-sub-class (See para. [0004], para. [0036], para. [0039], para. [0042], para. [0050], para. [0053] and Figure 4C, updating the grouping/classification module based on the feedback provided by a user, for example, if the assigned groups for users are based on age group, the accuracy of the initial fixed characteristic is verified by analyzing the feedback provided by the user in accepting, rejecting or ignoring a suggested age group, utilizing user feedback to refine each user group to help the system’s predication [e.g. positive or negative predictors] of the desired group will tend to improve and the suggested groups will tend to become more relevant).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lento teachings in the Boshmaf/Choobdar system. Skilled artisan would have been motivate to assign a human user to a human sub-class in accordance with the received classification updating the trained classifier based on user feedback regarding accuracy of the assignment of the human user to the human-sub-class as taught by Lento in the Boshmaf/Choobdar system will tend to improve, and the suggested groups will likewise tend to become more relevant (See Lento, para. [0004]). In addition, all of the references (Lento, Choobdar and Boshmaf) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as grouping/categorizing entities in social networks. This close relation between both of the references highly suggests an expectation of success.
As to claims 2 and 12, Boshmaf discloses training the classifier using a predetermined set of training data (See para. [0013], training the classifier using a k-dimensional feature vector for each human user in the social network), with each entry in the set of training data associated with a positive or a negative classification (See para. [0013], para. [0056] and para. [0057], the training data for each human user in the OSN includes a fake or a legitimate classification). 
As to claims 4 and 14, Boshmaf discloses wherein each human user in the plurality human users within the generated social graph is associated with user metadata, and the features are derived from the user metadata (See para. [0013], each feature in the K-dimension feature vector represents a unique human user account information, e.g. age =24, gender= ‘male’), the method further includes deriving a set of features from the user metadata (See para. [0055], para. [0057], para. [0098] and para. [0125] extract features from human users’ account information, e.g. Facebook profile to calibrate a feature based classifier), and updating the generated vector to include the set of features derived from the user metadata (See para. [0012] and para. [0094], the system real-time extracts features from user accounts and activities, the extracted feature is contributed to the K-dimension feature vector).
As to claims 5 and 15, Boshmaf discloses wherein the human user metadata is based on at least one of a concentration of the human users that are private, a concentration of the human users with location data (See para. [0007] and para. [0013] extracting metadata from human user accounts such as gender, age, location, membership time and human user activities on the website, such as number of photos posted, number of fields, number of likes), , a concentration of the human users with a URL, a concentration of the human users with a human user description data (See para. [0007] and para. [0013] extracting metadata from human user accounts such as gender, age, location, membership time and human user activities on the website, such as number of photos posted, number of fields, number of likes), an average percent usage of description field by a human user, a concentration of the human users with background images, a concentration of the human users with language preference set, and an average contact screen name stability. 
As to claims 6 and 16, Boshmaf discloses wherein each human user in the plurality of human users is associated with interaction data documenting that human user's interactions with at least one other human user in the plurality (See para. [0007] and para. [0013] extracting metadata from human user accounts such as gender, age, location, membership time and human user activities on the website, such as number of photos posted, number of friends, number of likes) and the method further includes deriving a social interaction feature from the interaction data and providing the social interaction feature to the trained classifier (See para. [0012] and para. [0100] and para. [0106], extracting features on every user action on it is website from user accounts and activities and submitting to classifier).
As to claims 7 and 17, Boshmaf discloses wherein the social interaction feature is based on at least one of a concentration of original communications between the human user and at least one other human user in the plurality data (See para. [0007] and para. [0013] and [0124] extracting metadata from human user activities on the website, such as number of photos posted, number of fields, number of likes and retrieving friend request information to determine whether the human user has accepted at least one request from another human user or node), a concentration of communications between the human user and at least one other human user in the plurality that contain a hashtag, a concentration of human users with geo locations, and a concentration of communications between the human user and at least one other human user in the plurality that include URLs. 
As to claims 10 and 20, Boshmaf discloses iterating the method of classifying the social media human user over time (See para. [0100] and para. [0106], observer new behaviors to data and classify data over time to avoid degrading the classification performance).
Referring to claim 21, Boshmaf discloses a method for classifying a social media human user (See para. [0040], para. [0042] and para. [0044], classifying a potential victim or a fake human user), the method comprising:
 receiving social media data concerning a plurality of human users (See para. [0056] and para. [0098], receiving an online social network for a plurality of human users with human user accounts [ e.g. system social graph in the first stage ] and obtaining training data using human user activity logs), wherein each of the human users is associated with an [online social network] (See para. [0012] and para. [0055], each of the user accounts is associated with an online social network);
generating a social graph for a human user’s social network (See para. [0012], para. [0055], para, [0056] and para. [0098] , generating a social graph by a set of nodes which represent user accounts and a set of weighted edges which represent social relationships between users for a given online social network), wherein the generated social graph has a number of possible directed subgraphs (See para. [0093]-[0095] and Figure 1, the social network OSN includes a plurality of sub-graphs);
generating a user metadata feature that is based on metadata related to at least one of the human users (See para. [0013], each feature in the K-dimension feature vector represents a unique human user account information, e.g. age =24, gender= ‘male’); and generating a social interaction feature that is based on interactions between the human user and at least one other human user in the plurality (See para. [0007] and para. [0013] and [0124] extracting metadata from human user activities on the website, such as number of photos posted, number of fields, number of likes and retrieving friend request information to determine whether the human user has accepted at least one request from another human user or node);
generating a vector […] the user metadata feature, and the social interaction feature (See para. [0007], para. [0011] para. [0013] , generating feature vector including age, gender and classification features that are extracted from account information and/or user activities including number of photos posted, number of friends, number of likes)
 providing the generated vector as input to a trained classifier human user metadata feature (See para. [0055], para. [0057], para. [0098] and para. [0125] extract features from human users’ account information, e.g. Facebook profile to calibrate a feature based classifier) and the social interaction feature as input to a trained classifier (See para. [0055], para. [0057], para. [0098] and para. [0125] extract features from human users’ account information, e.g. Facebook profile to calibrate a feature based classifier); and receiving as an output from the trained classifier a classification of the human user and assigning the human user to a […] class in accordance with the received classification (See para. [0065] and para. [0066] and para. [0098], classifying the social human user is a fake or a real human user in response to the feature-based classifier which is trained with the human user input and logs from human user account). 
Boshmaf does not explicitly disclose generating a graph of an ego network, the generated graph has a known number of possible directed subgraphs; determining a number of occurrences of each of the possible directed subgraphs; generating a vector of the occurrence values of each possible subgraph and updating the trained classifier based on user feedback regarding accuracy of the assignment of the human user of the human sub-class.
Choobdar discloses generating a graph of an ego network, the generated graph has a known number of possible directed subgraphs (See page 211, Section 1, left column, 3rd paragraph and page  212, section III, right column, 2nd paragraph, generating a graph of ego network(s) using network-centric approach which has a K-sized subgraphs, the number K has to be known before determining a number occurrences of each possible subgraphs ); determining a number of occurrences of each of the possible directed subgraphs (See page 212, section 3, right column,  determining probability  of occurrence of subgraph Gkh with weight set {W1, W2, WK}, the occurrence number is a multivariate function whole dimension increase as the number of edges in the subgraph increases ); generating a vector of the occurrence values of each possible subgraph (See page 212, section 3,  generating a probability of occurrence of weight set W in the subgraph Gkh , the subgraph with Gkh with K size and H edges in the ego network, the edge has weight set  W= {wi….wh}, W is a vector) and providing the generated vector input to a trained classifier (See page, 213, Section IV, and page 214, Section V ; incorporating the weight information [e.g. weight entropy] of the subgraph in motif mining algorithm to build motif profiles that can be used as fingerprints for network classification in ego network(s), the motif profiles are used as a feature vector for a standard classifier).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Choobdar teachings in the Boshmaf system. Skilled artisan would have been motivated to incorporate generating a graph of an ego network which has a known number of possible directed subgraphs, taught by Choobdar in the Boshmaf system in order to determine important sub-graphs with better accuracy (See Choobdar page 210, abstract). In addition, both of the references (Choodbar and Boshmaf) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as classification model in social networks. This close relation between both of the references highly suggests an expectation of success.
Boshmaf in view of Choobdar does not explicitly disclose assigning the human user to a human sub-class in accordance with the received classification updating the trained classifier based on user feedback regarding accuracy of the assignment of the human user to the human-sub-class.
However, Lento discloses assigning the human user to a human sub-class in accordance with the received classification (See para. [0015] and para. [0025], a social network assigns a human user to different groups such as age, geographical locations, etc.); and updating the trained classifier based on at least one of the classification of the human user and user feedback regarding accuracy of the assignment of the human user to the human-sub-class (See para. [0004], para. [0036], para. [0039], para. [0042], para. [0050], para. [0053] and Figure 4C, updating the grouping/classification module based on the feedback provided by a user, for example, if the assigned groups for users are based on age group, the accuracy of the initial fixed characteristic is verified by analyzing the feedback provided by the user in accepting, rejecting or ignoring a suggested age group, utilizing user feedback to refine each user group to help the system’s predication [e.g. positive or negative predictors] of the desired group will tend to improve and the suggested groups will tend to become more relevant).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lento teachings in the Boshmaf/Choobdar system. Skilled artisan would have been motivate to assign a human user to a human sub-class in accordance with the received classification updating the trained classifier based on user feedback regarding accuracy of the assignment of the human user to the human-sub-class as taught by Lento in the Boshmaf/Choobdar system will tend to improve, and the suggested groups will likewise tend to become more relevant (See Lento, para. [0004]). In addition, all of the references (Lento, Choobdar and Boshmaf) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as grouping/categorizing entities in social networks. This close relation between both of the references highly suggests an expectation of success.
6.	Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable by Boshmaf (US 2015/018941 A1) in view of Choobdar (“Motif Mining in Weighted Networks, 2012 IEEE 12th International Conference on Data Mining Workshops”, pages 210- 217)and Lento (US 2011/0246574 A1) and further in view of Prakask (US 2016/0014151 A1).
	As to claims 8 and 18, Boshmaf does not explicitly discloses wherein the received social media data is limited to a specified time window or limited to a predetermined number of the human user's most recent interactions with other human users in the plurality.
Prakash discloses the received social media data is limited to a specified time window or limited to a predetermined number of the human user's most recent interactions with other human users in the plurality (See para. [0251], importing data from online social network over a predetermined time interval).
 Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the received social media data of the Boshmafs system to a specified time window or time interval, as taught by Prakash, in order to prevent sophisticated phishing attacks (See Boshmafs, para.  [0008]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/Primary Examiner, Art Unit 2153